Citation Nr: 1236545	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-14 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, wherein the RO found that new and material evidence had not been submitted, and the Veteran's claim for service connection for a low back disability remained denied.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  He subsequently sought to reopen his claim.

In a November 2005 rating decision, the RO denied service connection for a low back disability, to include on a secondary basis.  The Veteran filed a timely appeal to the Board.  In September 2006, this case was remanded by the Board for additional development of the record.  A September 2010 Board decision found that new and material evidence had been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability, however, the Board denied service connection for a low back disability on a direct basis, or as secondary to any service connected disability.  An August 2011 United States Court of Appeals for Veterans Claims (Court) decision, based on an August 2011 Joint Motion for Remand, vacated that portion of the September 2010 Board's decision that denied service connection for a low back disability.

In December 2011, this case was remanded by the Board for additional development of the record.

In this case, the Veteran has had two hearings before different Veterans Law Judges (VLJs).  However, one of the VLJs is no longer employed by the Board and, therefore, cannot participate in the decision on this appeal.

In September 2012, the Veteran submitted additional evidence in support of his claim to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records that will be considered by the Board in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability has been aggravated by a service-connected bilateral foot disability.


CONCLUSION OF LAW

A low back disability is proximately due to or is the result of a service-connected bilateral foot disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Service connection is in effect for bilateral pes planus, evaluated as 30 percent disabling; degenerative changes of the feet, evaluated as 10 percent disabling; and for hallux valgus of each foot, evaluated as noncompensable.

The Veteran's service treatment records include a February 1959 report which reflects complaints of low back pain due to an injury he sustained while digging a foxhole.  An examination revealed no limitation of the back.  There was no spasm or vertebral tenderness and straight leg raising was negative.  The impression was back strain.  He was treated with heat, medication and wintergreen.  On a report of medical history in November 1960, the Veteran denied arthritis or bone or joint deformity.  A clinical evaluation of the spine on the separation examination in November 1960 was normal.

On VA examination in September 1971, the Veteran described "soreness" in the low back area.  He stated he had experienced this problem since an injury during service.  He related he had lost several weeks from work due to back discomfort, but added this was following an automobile accident in January 1971.  An examination disclosed the Veteran's gait was normal, and there was no difference in the length of the lower extremities.  The diagnosis was history of chronic lumbosacral strain, currently quiescent.

In a January 1972 statement from the Veteran's employer, it was noted the Veteran had been off work due to back problems on various occasions from 1965 to 1971.

VA outpatient treatment records show the Veteran was seen in March 1972 and reported he had low back pain for 14 years.  The diagnosis was hypertrophic arthritis of the lumbosacral vertebra.

In a statement dated in November 1982, a private physician noted he saw the Veteran for the first time earlier that month.  The Veteran related he had bilateral foot pain that radiated up both lower extremities to his low back.  He indicated he was unaware of any additional trauma to the low back.

VA examinations in March 1982, January 1983, June 1994 and April 1998 revealed the Veteran's gait was normal, with no limp noted.

The Veteran's gait was antalgic initially after sitting when he was seen in a VA outpatient treatment clinic in May 2001.  He went to the clinic in March 2003 requesting "a letter of support connecting my flatfeet to my back pain."  An examination disclosed limb length was 101 centimeters bilaterally.  A gait analysis showed he had mild abduction of the right forefoot upon the rearfoot.

On VA examination in November 2005, it was noted the Veteran's leg length from the anterior superior iliac spine to the medial malleolus was 105 centimeters on the right and 106.2 centimeters on the left.  His gait was abnormal and was noted to be guarded.  The examiner commented the Veteran had bilateral flat feet.  He added the Veteran had a service-connected back injury.  He noted the Veteran had "never gotten diagnosed with the service-connected back problem for which service records are still available.  The flat feet...made his back problems worse."

In a statement dated in January 2003, a VA physician noted the Veteran had been diagnosed with lumbar spine degenerative joint disease and radiculopathy.  He was unable to determine whether a relationship existed between the present disability (flat foot) and the low back disability.  The physician added that a flat foot could aggravate the lumbar condition.  In January 2005, this physician stated he reviewed the Veteran's medical records and the current treatment records.  It was his opinion that the Veteran's history of pes planus could have contributed to his low back pain. In December 2005, he opined that, with the Veteran's history of pes planus, it was at least as likely as not there was a relationship between that condition and his back pain.

The Veteran was afforded a VA examination of the spine in November 2009.  The examiner stated he reviewed the claims folder and the VA clinical file.  He noted the Veteran had been seen one time during service for back complaints, and that the separation examination was normal.  An examination revealed leg lengths were equal.  The Veteran walked slowly but with no particular limp.  The diagnosis was disseminated intervertebral systemic sclerosis with sciatic referral of pain with no nerve compression and moderate to severe disability.  The examiner stated this was a systemic disease, and the single episode of low back pain had nothing to do with the subsequent episodes of back pain.  He added that the low back condition was not due to or aggravated by his service-connected pes planus and/or hallux valgus because limb lengths were equal and the Veteran's foot and ankles were flexible and mobile.

In February 2010, a VA physician, the Acting Chief of the department of Physical Medicine and Rehabilitation noted the Veteran had been evaluated and treated in that clinic.  She commented the Veteran's service-connected foot conditions could alter his body mechanics and that this could lead to increased strain in the lumbar and hip regions that could cause low back pain/sciatic nerve condition.  She opined the low back pain/sciatic nerve condition was as likely as not to be exacerbated and/or caused by his service-connected foot conditions.

Of record is an abstract of a study that concluded the presence of foot deformities increases disability levels in low back pain patients.

The Veteran asserts service connection is warranted for a low back disability.  He claims he was treated during service for low back complaints.  During the July 2010 hearing before a Veterans Law Judge, it was argued on his behalf that the many years of altered mechanics affected his low back.

The record includes a November 2010 report from a private neurosurgeon which notes that the Veteran had a long history of back pain and presented with a history of an in-service injury from a tank in 1959 from which he never recovered.  The assessment was chronic lumbar syndrome.

Pursuant to the Board's December 2011 remand, in March 2012 the Veteran was re-examined by the November 2009 examining physician.  The examining physician noted that the Veteran's limb lengths were equal with a slow but balanced gait.  X-ray examination revealed DISH syndrome with osteophytes connecting all the lumbar vertebrae.  It was noted that a January 2010 MRI showed multilevel degenerative joint disease with no high grade spinal stenosis.  There was also mild to moderate foraminal stenosis.  The examiner diagnosed degenerative joint disease multi-level lumbar spine and DISH syndrome and opined that the Veteran's DISH syndrome was not caused by his service.  He also noted that he measured the Veteran's legs using heights of the iliac crests which showed no significant difference in leg lengths.  The examiner opined that it was less likely than not that his back disability was incurred in or caused by the claimed in-service, injury, event, or illness based, in part, on the rationale that his primary disease was DISH syndrome which is not caused by trauma.  The examiner also opined that the back disability was less likely as not proximately due to or the result of his service-connected disability (bilateral feet disability) based, in part, on the rationale that the foot disability is not associated with the back disability because his gait is balanced.  However, he also opined that "the feet are adding to the strain on the back."

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's low back disability has been aggravated by a service-connected bilateral foot disability.  The Board acknowledges that the November 2009 VA examiner opined that the Veteran's low back was not due to or aggravated by his service-connected pes planus and/or hallux valgus because limb lengths were equal and the Veteran's foot and ankles were flexible and mobile.  The examiner re-evaluated the Veteran in March 2012 and opined that it was less likely as not that the Veteran's back disability was incurred in or caused by the claimed in-service, injury, event, or illness based.  While he also opined that his back disability was less likely as not proximately due to or the result of his service-connected bilateral foot disabilities, his rationale that the Veteran's feet are adding to the strain on his back, seems to support a finding that the Veteran's back disability is aggravated by his bilateral foot disability.  Furthermore, in January 2005 a VA physician opined that the Veteran's history of pes planus could have contributed to his low back pain and in December 2005 opined that given the Veteran's history of pes planus, it was at least as likely as not there was a relationship between that condition and his back pain.  In November 2005, a VA examiner opined that a flat foot could aggravate the lumbar condition.  In February 2010, a VA physician and Acting Chief of the department of Physical Medicine and Rehabilitation opined the low back pain/sciatic nerve condition was as likely as not to be exacerbated and/or caused by his service-connected foot conditions is aggravated by his obstructive sleep apnea. 

The Board concludes that the evidence in favor of the Veteran's claim is at least as probative as that against his claim.  In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Service connection for a low back disability secondary to a service-connected bilateral foot disability is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


